DETAILED ACTION
	Claims 1, 2, 7, 9, and 10 are pending. Claims 1 and 2 have been amended and claims 3-6 and 8 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “formulas II1”, the “s” should be omitted. Claim 1 also recites formulae I3, I6, I13, I14, and I22 which were not previously cited in claim 1 but they are not underlined. The Examiner reminds the Applicant: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain . Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/220,304 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal compositions comprising compounds represented by formulas I3, I6, I13, I14, and I22, formula (II1), and formulas (III-a), (III-b), (III-g) to (III-j), (VI-b) to (IV-e), and (VII-c) to (VII-i) which are equivalent and obvious variants of each other. Furthermore, the copending claims recite open claim language “comprises”: therefore, it would have been obvious that the copending claims encompass every embodiment defined therein and both positive and negative dielectric anisotropic liquid crystal compositions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (U.S. 2020/0032143).
Takata ‘143 teaches a liquid crystal composition comprising a compound of the following formula (1) [0009]:

    PNG
    media_image1.png
    132
    367
    media_image1.png
    Greyscale
[0009] wherein most preferably R1 is a hydrogen atom and R2 is propoxy or butoxy [0097], A1 is preferably 1,3-cyclopropylene or 1.3-cyclobutylene [0098], most preferable example of Z1 is –CH2O- [0107], particularly preferably Y1 and Y2 are fluorine atoms [0108], and n can be 0 [0109] which is equivalent to formulae I3 and I13 respectively of instant claim 1. Takata also teaches the following compound No. 72:

    PNG
    media_image2.png
    89
    342
    media_image2.png
    Greyscale
[page 60] which is a homologous compound to formula I3 of instant claim 1. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 195 USPQ 426 (CCPA 1977). In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.") 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of claim 1). Takata also teaches the liquid crystal composition preferably includes a liquid crystalline compound selected from among components (b) to (e) [0140] wherein preferable examples of component (b) include compounds (2-1) to (2-11), compounds (3-1) to (3-19), and compound (4-1) to (4-7) [0141] such as the following formulas (2-1) and (3-1):

    PNG
    media_image3.png
    76
    301
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    76
    342
    media_image4.png
    Greyscale
 [0141] wherein R11 is an alkyl group having 1 to 10 carbon atoms and R12 is an alkenyl group having 2 to 10 carbon atoms [0141] which are equivalent to formula (II1) of instant claim 1 when D1 is an alkyl group having a carbon atom number of 1-10 and D2 is an alkenyl group having a carbon atom number of 2-10 and formula (VI-c) of instant claim 7 respectively when R11 is a linear alkyl group having a carbon atom number of 1-10 and R12 is an alkenyl group having a carbon atom number of 2-10. Takata also teaches the content of Component (b) is claim 2). Takata further teaches preferable examples of component (d) include compounds (12-1) to (12-16, compounds (13-1) to (13-113), and compounds (14-1) to (14-58) [0148] such as the following formula (13-2):

    PNG
    media_image5.png
    98
    339
    media_image5.png
    Greyscale
[page 25] wherein R16 is an alkyl group having 1 to 10 carbon atoms and X11 is a fluorine atom [0148] which is equivalent to formula (III-a) of instant claim 1 when R7 is a linear alkyl group having a carbon atom number of 1-10 and (F) is hydrogen. Takata also teaches preferable examples of component (c) include compounds (5-1) to (5-8), compounds (6-1) to (6-18), compound (7-1), compounds (8-1) to (8-3), compounds (9-1) to (9-11) compounds (10-1) to (10-3), and compounds (11-1) to (11-3) [0144] such as the following formula (6-1):

    PNG
    media_image6.png
    98
    339
    media_image6.png
    Greyscale
 [0144] wherein R13 and R14 are alkyl groups having 1 to 10 carbon atoms in which at least one –CH2- is optionally substituted with –O- [0144] which is equivalent to formula (VII-c) of instant claim 9 when R13 is a linear alkyl or alkoxy group having a carbon atom number of 1-10 and R14 is a linear alkyl group having 1 carbon atom number of 1-5 or an alkyl ether in which an oxygen atom is bonded to a benzene ring. Takata further teaches the liquid crystal composition has an operation mode such as PC, TN, STN, OCB, and PSA, and can be claim 10). Takata also teaches the present disclosure is not limited by the examples [0169] and a first objective is to provide a liquid crystalline compound that has at least one of physical properties such as high stability with respect to heat and light, a high clearing point (or a high upper limit temperature of a nematic phase), a low lower limit temperature of a liquid crystal phase, a low viscosity, appropriate optical anisotropy, large negative dielectric anisotropy, an appropriate elastic constant, and favorable compatibility with other liquid crystalline compounds. This objective is to provide a compound having larger dielectric anisotropy and more favorable compatibility with other liquid crystalline compounds than similar compounds. A second objective is to provide a liquid crystal composition which includes the compound and has at least one of physical properties such as high stability with respect to heat and light, a high upper limit temperature of a nematic phase, a low lower limit temperature of a nematic phase, a low viscosity, appropriate optical anisotropy, large negative dielectric anisotropy, a high specific resistance, and an appropriate elastic constant. This objective is to provide a liquid crystal composition having an appropriate balance regarding at least two physical properties. A third objective is to provide a liquid crystal display element which includes the composition and has a wide temperature range in which the element can be used, a short response time, a high voltage holding ratio, a low threshold voltage, a large contrast ratio, a low flicker rate, and a prolonged lifespan [0008]. Therefore, it would have been obvious to one of ordinary skill in the art before .
Response to Arguments
	Due to the amendment filed July 14, 2021 of instant claim 1, the 102(a)(2) rejection over Takata (U.S. 2020/0032143) (and WO2019107394 cited as pertinent prior art) has been withdrawn. Applicant’s arguments with regard to this rejection has been considered but is moot due to the amendment of instant claim 1. However, Takata ‘143 is still being used as prior art because it continues to teach compounds obvious over Applicant’s formulae I3 and I13.
	Regarding the double patenting rejection over copending application 16/220,304, Applicant argues claim 1 has been amended to further recite limiting compounds. Therefore reconsideration and withdrawal of the double patenting rejection is respectfully requested.
	The Examiner respectfully disagrees. The copending claims recite open language “comprises”. Therefore, every embodiment defined there in is included in the protection sought by Applicant. Specifically, when formula II of ‘304, specifically formulae II-1 to II-5 encompasses instantly claimed formula (II1). Formula III of ‘304, specifically formula III-13 when R5 is an alkyl group having a carbon atom number of 1-5 encompasses instantly claimed formula (III-j). Formula VI of ‘304 when defined as: R11 is an alkoxy group having 3 carbon atom numbers wherein one CH2 is substituted with cyclopentyl, cyclobutyl or cyclopropyl, Lx is O or S, and R12 is an alkoxy group 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takata (WO2019107394) is obvious over the instant claims regarding formulae I6, I14, and/or I22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722